Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This action is in reply to the claim amendments filed on   
Claims  are currently pending and have been examined.
Claim 6 has been canceled by applicant.
Response to Arguments and Amendments
Applicant’s arguments, see Pages 6-7 of Applicant’s Remarks, filed December 16, 2021, with respect to the rejection of Claims 1-11 under 35 U.S.C. §101 have been fully considered and are persuasive in light of the claim amendments filed on December 16, 2021.  The rejection of currently amended pending Claims 1-5 and 7-11 under 35 U.S.C. §101  have been withdrawn. 
Applicant’s arguments, see Page 7 of Applicant’s Remarks, filed December 16, 2021, with respect to the rejection of Claims 1-11 under 35 U.S.C. §112(b) have been fully considered and are persuasive in light of the claim amendments filed on December 
REASONS FOR ALLOWANCE
The following is an examiner's statement of reasons for allowance: The prior art taken as a whole neither discloses nor renders obvious the claimed limitations as amended on .  The prior art fails to show or reasonably teach in combination the claimed limitations drawn to:
"." in Claim .
"." in Claim .
Claims  enable opportunities to enhance driver comfort and driver feeling by providing the driver with a feeling of the return which is more faithful to the maneuvering situation, regardless of this maneuvering situation, and which is therefore more intuitive. The invention allows refining the operation of the return function, and 
The most pertinent prior art references which most closely discuss the claimed subject matter in Claim 1 is Ueyama et al. (US 9,738,308).  

Ueyama et al. disclose:
A power steering system () comprising:
a steering wheel (); 
an assist motor (42); and 
a computer () programmed to execute: 
(i) a return function to automatically return said steering wheel to a given reference position when the steering wheel is in a position distinct from said reference position said return function comprising a return speed setpoint calculation function which calculates a steering wheel speed setpoint, from a steering wheel position error between the instantaneous actual position of the steering wheel and the reference position (), and 
a return assist calculation function which calculates, from the a steering wheel speed error between the actual speed of the steering wheel and said steering wheel 
However Ueyama et al. fail to disclose:
(ii) a dynamic saturation function which defines at least one saturation threshold which is adjusted depending on the value of the steering wheel speed setpoint, said dynamic saturation function applying the adjusted at least one saturation threshold to correct the return assist setpoint calculated by the return assist calculation function such that an excess setpoint induced by an excess speed viscous component in the steering wheel speed error is eliminated from the return assist setpoint, wherein the corrected return assist setpoint is applied to the assist motor to converge the actual speed of the steering wheel to the steering wheel speed setpoint.
The most pertinent prior art references which most closely discuss the claimed subject matter in Claim 10 is Ueyama et al. (US 9,738,308).  

Ueyama et al. disclose:
A steering wheel return method for automatically returning a steering wheel of a power steering system () to a given reference position when the steering wheel is in a position distinct from said reference position, the method comprising:  
calculating a steering wheel speed setpoint, from a steering wheel position error between the instantaneous actual position of the steering wheel and the reference position  (); 

However Ueyama et al. fail to disclose:
defining at least one saturation threshold which is adjusted depending on the value of the steering wheel speed setpoint, and applying the adjusted at least one saturation threshold to correct the calculated return assist setpoint such that an excess setpoint induced by an excess speed viscous component in the steering wheel speed error is eliminated from said return assist setpoint, wherein the corrected return assist setpoint is applied to the assist motor to converge the actual speed of the steering wheel to the steering wheel speed setpoint.
The limitations of Claims  of the pending application are not present in the cited references of record.  Additionally, the examiner does not consider it obvious to a person having ordinary skill in the art to combine the cited art of record to arrive at the claimed invention.  Therefore, a notice of allowance has been issued. 
Claims  are allowed based on their dependence from allowed independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Conclusion
It is noted that any citations to specific pages, paragraph numbers, columns, lines, or figures in the prior art references presented and any interpretation of the reference should not be considered to be limiting in any way.  A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art.  See MPEP §2123.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT A. REINBOLD whose telephone number is (313)446-6607.  The examiner can normally be reached on MON - FRI: 8AM - 5PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, LOGAN KRAFT can be reached on (571) 270-5065.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should 
                                                                                                                                                                                  
/SCOTT A REINBOLD/Examiner, Art Unit 3747